Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response filed on 04/04/2022 is duly acknowledged.
Claims 2, 7, 9, 10, 20, 21 and 35-37 were previously canceled by applicants.
Claims 1, 3-6, 8, 11-19, 22-34 and 38 (as previously amended) are pending in this application.
NOTE: it is noted to applicants that claims 18 and 19 (that depended directly from claim 1, as amended by applicants on 02/19/2020) were erroneously grouped by the examiner in Group II, instead of group I. Therefore, the final grouping of the inventions is as follows:
Group I: claims 1, 3-6, 8, 11-14, 17-19 and 22-30 (drawn to first product),
Group II: claims 15, 16 and 38 (drawn to second product), and 
Group III: claims 31-34 (drawn to method of making the first product).
Election/Restrictions
Applicant’s election of Group I (claims 1, 3-6, 8,11-14, 17-19 and 22-30; drawn to “A yeast strain”, as specifically recited in instant claim 1, and dependent claims therefrom) and species of “YJR154W gene” with “position 726,760 of chromosome 10” as the mutation of A to G (reading on claims 1, 5, 8, 11-14, 17 and 22-30) in the reply filed on 04/04/2022 (see remarks, page 1) is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, and did not specifically state whether the election was made with or without traverse, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 15, 16 and 38 (group II) and claims 31-34 (group III) have been withdrawn as non-elected inventions.
It is noted that claim 11 depends from claim 4, which does not appear to read on the applicant’s elected species (i.e. gene “YJR154W” as discussed above), and therefore claim 11 has been withdrawn.
Accordingly, the elected species reads on instant claims 1, 5, 8, 11-14, 17-19 and 22-30 from elected group I. 
Claims 3, 4, 6 and 11 as presented have been withdrawn as reading on non-elected species of the elected product of group I. 
	Claims 1, 5, 8, 12-14, 17-19 and 22-30 (elected group I; drawn to “A yeast strain…”, progeny or culture thereof, and food, beverage or animal feed comprising said yeast strain) have been examined on their merits as reading on the elected species of “YJR154W gene” with “position 726,760 of chromosome 10” as the mutation of A to G.
	Claims 3, 4, 6, 11 (non-elected species of group I), and non-elected inventions represented by claims 15, 16, 38 (group II) and claims 31-34 (group III) have been withdrawn from further considerations. 
Priority
	This application has been filed as a 371 of PCT/IL2018/050935 (filed on 08/23/2018) from a provisional application 62/549,062 filed on 08/23/2017.
Claim Objections
1.	Claim 5 (as presented) is objected to because of the following informalities:  claim 5 recites limitations of genes in the form several abbreviations as “ADH2, MOGJ, YJR154W, RTG2, MGSJ, ZRTJ, RNR2 and MMPJ”, which should be recited in full (at least the first time it appears in a claim) such as “alcohol dehydrogenase-2 (ADH2)”.  Appropriate correction is required.
1.	Claim 25 (as presented) is objected to because of the following informalities:  claim 25 recites limitation “YPD” in  line 2, which appears to be an abbreviation for a culture medium.  Applicants are advised to recited full form of “YPD”, at least the first time it appears in the claim. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claims 8, 12-14 and 17 (as presented) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 (for instance) recites the following:
“8. (Currently Amended) The yeast strain of claim 1, having a genomic mutation at a position set forth in Table 11.”

	It is noted that each of the claims 8, 12-14 and 17 recite the limitations referring to a table (i.e. the Table 11 or Table 12) for the subject matter claimed. Such incorporation of tables or figures by reference render the claimed invention indefinite because it is unclear as to what exactly is being claimed, as the table comprises variety of data, parameters and/or other details (see Table 11, starting on page 70 of the instant specification of record; and Table 12 starting on page 205) that may or may not be relevant to the claimed invention. Thus, the metes and bounds of the claimed product is not properly defined. Appropriate correction/explanation is required.
MPEP 2173.05(s) Reference to Figures or Tables [R-10.2019]: “Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).”

2.	Claims 28 and 29 (as presented) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 28 and 29 are recited as follows:
“28. (Original) The culture of claim 27, wherein said carbon source is a waste product.”

“29. (Original) The culture of claim 28, being sterile.”

First, it is noted that instant claim 28 depends from claim 26 (ultimately depends from claim 23 that refers to a “culture medium”) which recites the limitations “wherein said carbon source is glucose”, whereas claim 28 as presented requires the “carbon source” to be “a waste product” (i.e. not glucose per se).  Thus, it is unclear as to what exactly the product of claim 28 encompasses. Metes and bounds of the claim is not properly defined. Appropriate correction is required.
Secondly, claim 29 (depends from claim 28, that ultimately depends from claim 23 that is directed to “a culture comprising the yeast strain of claim 1”) as presented requires the entire culture (not the “culture medium” per se) to be “sterile”, i.e. devoid of any kind of contaminating microorganisms, bacteria, viruses, etc., for instance, which is confusing because the product of claim 23 does contain the yeast strain of claim 1. Thus, it is unclear as to what exactly is being encompassed by the product of claim 29 as claimed. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112- Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claims 1, 5, 8, 12-14, 17-19 and 22-30 (as presented) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the following:
“1. (Original) A yeast strain being capable of surviving 15 % (V/V) ethanol stress for at least 5 hours and capable of propagating under 9.5 % (V/V) ethanol stress for at least 22 hours.” 
(It is to be noted that the product as claimed is characterized only in terms of functional limitations, and not by specific structural features (such as specific gene mutations and/or combinations thereof, for example for a specific yeast species or isolate thereof) of the claimed “yeast strain” per se that render the claimed strain capable of said functional characteristics).

The BRI of the claim 1 encompasses any yeast strain (i.e. any genus-species, and isolates or strains therefrom) that has the functional capabilities as currently recited in the claim (i.e. “surviving 15 % (V/V) ethanol stress for at least 5 hours and capable of propagating under 9.5 % (V/V) ethanol stress for at least 22 hours). The disclosure of record, though states that “(T)he yeast strain of the present invention may belong to the genus Saccharomyces, Zygosaccharomyces, Pichia. Kluyveromyces, Candida, Shizosaccharomyces, lssachenkia, or Hansenula” (see instant specification, page 9, lines 27-34), only provides description for a specific yeast strain from Saccharomyces cerevisiae and mutants or isolates thereof (see schematic in figures 1 and 8, and specification, page 6, 2nd paragraph, for instance). The specific isolates or strains having recited capability for ethanol tolerance, survival and growth disclosed (see Figures 12 and 13, in particular) along with specific genes involved (and mutants derived therefrom- such as ADH2, MOG1, MGS1 and YJR154W) in said ethanol tolerance and growth phenotypes for the strains (see strain genetic analyses and/or results shown in instant disclosure, Figures 15-17, and disclosure on page 68, for instance) solely pertain to the yeast strain obtained from Saccharomyces cerevisiae.  No other yeast species (and/or strain/isolate therefrom) has been disclosed on record with such specific mutations in disclosed genes (as recited in instant claim 5, for example) to provide the same or at least similar functional phenotypes (i.e. specific for ethanol stress) as currently required by the claimed product (see instant claim 1, in particular) to any and all yeast species or strains thereof. 
The prior art does not disclose that such mutants or isolates/variants as disclosed herein for the yeast strains of Saccharomyces cerevisiae would necessarily translate in same functional phenotypes for all other yeast species/strains thereof. In fact applicant’s disclosure provides the fact that “ethanol tolerance of yeast is a polygenic and complex quantitative trait” (see instant specification, page 1, 2nd paragraph, for instance, and cited reference therein).  In addition, the prior art disclosure from Voordeckers et al., 2015 (see applicant’s IDS dated 05/07/2020, NPL citation 6) discloses the fact that adaptation to high ethanol involves complex evolutionary pathways that can be reached through different mutational pathways (see title, abstract disclosing mutations such as PRT1, VPS70 and MEX67 involved in ethanol tolerance, also see page 2 Author Summary, and Introduction, in particular), and that “(D)ifferent yeast strains show significant differences in their ability to grow in the presence of ethanol, with the more ethanol-tolerant ones likely having a fitness advantage over non-tolerant strains [1–3]”, and that “ethanol is a complex stress that acts on several different processes including increasing fluidity and permeability of cellular membranes, changing activity and solubility of membrane-bound and cytosolic proteins and interfering with the proton motive force (for review, see [15–17], the exact molecular mechanisms and genetic architecture underlying ethanol tolerance are still largely unknown” (see Voordeckers et al, page 2, section Introduction and cited references therein). Thus, in short, it appears that different yeast species/strains would show significantly different mutational pathways for adapting to moderate or severe ethanol stress during growth on culture media having high ethanol contents (such as more that 8% v/v ethanol).  In fact, Thevelein et al., 2012 (WO 2012/175552 A1; cited by applicant’s IDS dated 05/07/2020; FOR citation 1) already disclose the evidence that such adaptation even in the same species of yeast such as  Saccharomyces cerevisiae would involve different set of alleles and/or genetic loci and mutations thereof (see abstract, and page 1, lines 34-37 through page 2) depending on the specific isolate or strain of the S. cerevisiae (see disclosure for mutations in APJ1 allele, MKT1 in combination with wild-type SWS2 gene, and their role in high ethanol tolerance and survival; see disclosure on pages 2-4, in particular). Thus, given the significant polymorphism and variation in genetic pathways that have been shown in the prior art to be involved in adaptation for ethanol tolerance and survival phenotypes in yeast species, and/or various isolates/strains thereof (as also acknowledged by applicants; see instant specification, page 1, 2nd paragraph), instant disclosure as originally filed lacks reasonable description for any and all the genus-species and/or strains of yeast as currently claimed by applicants.  
Thus, it is clear that the instant disclosure fails to comply with the written description requirement, as set forth in first paragraph of 35 U.S.C. 112 for the product invention as currently claimed. Appropriate correction is required.
NOTE:  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1, 18, 19 and 22-28 (as presented) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thommasittirong et al (2013; NPL previously cited by examiner).
Claim 1 is directed to “A yeast strain being capable of surviving 15 % (V/V) ethanol stress for at least 5 hours and capable of propagating under 9.5 % (V/V) ethanol stress for at least 22 hours.” 

Thommasittirong et al (2013) disclose ethanol-tolerant strain of yeast Saccharomyces cerevisiae named as UVNR56 (see title and abstract on page 1), progeny and culture comprising said strain that is capable of surviving 15 % (V/V) ethanol stress for at least 5 hours and capable of propagating under 9.5 % (V/V) ethanol stress for at least 22 hours (see figure 1, in particular, and disclosure on page 2); wherein said ethanol-tolerant mutant was selected from a UV-C treated library of S. cerevisiae screened for selection using high sugarcane molasses (i.e. a waste product of sugar industry, as a carbon source, for instance) fermentation ability (see page 1, right column, 2nd paragraph); and wherein UVNR56 mutant strain showed higher number of viable cells compared to wild-type strain in the presence of 15% (v/v) ethanol in YPD liquid medium grown at 30 degree C with 100 rpm agitation (see page 2, Figure 1, in particular; see also page 4, section “Determination of ethanol tolerance”); wherein the mutant ethanol-tolerant yeast strain was capable of growing in a molasses containing medium comprising sugar at 37 degree C, which includes glucose, above 5% (see content of sugar to be 78% w/v, which comprises sucrose, glucose, fructose, etc.; Table 1 on page 4, for instance); and wherein the culture comprising said yeast strain comprises medium that contains ethanol above 5% (see Table 1 on page 4 showing production of ethanol in a molasses medium with added 5% ethanol at starting point).
As per MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004)(The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.). This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).
  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1.	Claims 1, 18, 19 and 22-30 (as presented) are rejected under 35 U.S.C. 103 as being unpatentable over Thommasittirong et al (2013; NPL previously cited by examiner) taken with Hua et al (2012; CN 102373160 A; cited on PTO 892 form as ref. [U] for English translation).
Claim 1 has been discussed above.
Claim 29 is directed to “The culture of claim 28, being sterile.”  (see also 112-b rejection discussed above).
Claim 30 is directed to “A food, beverage or animal feed comprising the yeast strain of claim 1 
The teachings of Thommasittirong et al (2013) regarding the yeast strain as recited in claim 1 has been discussed above, and is further relied upon herein in the same manner. It is to be noted that Thommasittirong et al disclose isolation, UV-C mutagenesis, screening of mutants and preparation media and plates (that are known in the art to be normally performed under sterile conditions; see Thommasittirong et al, section “Methods” on page 4), they do not disclose food, beverage, or an animal feed comprising the yeast strain of claim 1, as currently recited in instant claim 30.
However, Hua et al (2012) disclose a high sugar, high alcohol, high temperature, and acid-tolerant yeast strain of S. cerevisiae ATCC9763, that can be used for wine fermentation and production, acid dough fermentation, as well as can be applied and/or used for production of animal feed (see abstract, [0001], [0004], [0012], in particular); wherein the yeast strain provides more proteins, vitamins, nucleic acids and minerals, and can be combined with probiotic bacteria in order to improve flavor of feed for the animals.
Thus, to a person of ordinary skill in the art, it would have been obvious to successfully prepare a food, beverage, or animal feed using the yeast strain disclosed by Thommasittirong et al, at least for the reasons and/or several benefits as explicitly disclosed by Hua et al. Since, the yeast strain disclosed by Thommasittirong et al can grow on sugar containing waste products such as molasses even in the presence of more than 10 % ethanol (see Thommasittirong et al, page 4, left column, 1st paragraph, and Table 1) at 37 degree C for longer durations, it would have been obvious to an artisan of ordinary skill in the art to utilize such strain in production of variety of foods, beverages, or animal feed preparations, if desired, at least for the benefits already disclosed by Hua et al. 
Thus, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention as claimed.
NOTE: it is noted to applicants that the elected species of YJR154W gene mutation at position 726,760 on chromosome 10, as it relates to instant claims 5, 8, 12-14 and 17, appears to be free of prior art issues. Applicants are advised to amend claims appropriately in order to further the prosecution of this case.
Conclusion
NO claims are currently allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790. The examiner can normally be reached M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657


/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657